DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-18 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 4, 8, 10-11, 13, and 18 are objected to because of the following informalities:
Claim 1 (and similarly in claim 10), line 4, “an earthed second electrode” should read “a grounded second electrode”
Claim 4, line 2, “size of the life form a degree of dryness of the life form, and the temperature of the life form” should read “size of the life form, a degree of dryness of the life form, and the temperature of the life form”
Claim 8, the preamble “the device” should read “the apparatus” for consistency
Claim 10, line 7, “to unwanted life form” should read “to the unwanted life form”
Claim 11, line 1, “wherein conductivity generator” should read “wherein the conductivity generator”
Claim 13, lines 1-2, “size of the life form a degree of dryness of the life form, and the temperature of the life form” should read “size of the life form, a degree of dryness of the life form, and the temperature of the life form”
Claim 18, lines 1-3, “wherein the controller is configured not to apply high voltage to the first electrode until after the controller has activated the conductivity generator to increase of the conductivity of the air between the first electrode and the life form” should be reworded to read “wherein the controller applies high voltage to the first electrode once the controller has activated the conductivity generator to increase the conductivity of the air between the first electrode and the life form” or similarly to positively (or negatively) claim the limitations. For purposes of examination, the recitation will be examined as positively claimed (as opposed to the “configured to” language). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation "a sensed property" in lines 1-2. It is unclear if this “sensed property” is referring to the same “sensed property” in claim 2, or if Applicant intends this to be an additional sensed property. 
Regarding claim 7, the recitation of “…and an actuator associated with the arrangement configured to be controlled by the controller”, is unclear regarding which element (the actuator or the arrangement) is configured to be controlled by the controller. 
Further regarding claim 7, it is unclear by claim language what constitutes “an arrangement”. In addition, it is unclear which components of claim 1, if any, are a part of this arrangement. In light of applicant’s disclosure and drawings, an arrangement 46 of figure 2 appears to include a high-voltage source 68, contact 70, cable 72, valve 66, reservoir container 60, pipes 62 & 76, nozzle arrangement 42, etc., while an arrangement 46 of figure 3 includes a high-voltage source 68, contact 70, cable 72, laser 80, outlet opening 82, etc. 
Regarding claim 14, claim 14 recites the limitation "a sensed property" in line 1. It is unclear if this “sensed property” is referring to the same “sensed property” in claim 12, or an additional sensed property. 
Regarding claim 16, the recitation of “… and an actuator associated with the arrangement configured to be controlled by the controller”, is unclear regarding which element (actuator or arrangement) is configured to be controlled by the controller. 
Further regarding claim 16, it is unclear by claim language what constitutes “an arrangement”. In addition, it is unclear which components of claim 1, if any, are a part of this arrangement. In light of applicant’s disclosure and drawings, an arrangement 46 of figure 2 appears to include a high-voltage source 68, contact 70, cable 72, valve 66, reservoir container 60, pipes 62 & 76, nozzle arrangement 42, etc., while an arrangement 46 of figure 3 includes a high-voltage source 68, contact 70, cable 72, laser 80, outlet opening 82, etc.	
Claims 6, 8, 15, and 17, depending on one or more of the rejected claims above, are rejected the same.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Redden (US 20150027044 A1).
Regarding claim 1, Redden discloses an apparatus for mitigating unwanted life forms (10), the apparatus comprising: 
a sensor system (detection mechanism 100 including a sensor, paragraphs [0028], [0034]-[0035]) configured to detect an unwanted life form (plant 40; paragraph [0163] disclosing identification of an undesired plant); 
an adjustable first electrode (primary coil 241); 
an earthed second electrode ( secondary coil 242); 
a voltage generator (electric discharge mechanism 230) connected to the first and second electrodes (230 operates through 241 & 242 to discharge electricity to the plant, as discussed in [0047-0048]) ; 
a conductivity generator (plasma discharge/ionizer (paragraphs [0047]&[0084]) & nozzle 211 (paragraph [0044] and fig. 7)) for increasing the conductivity between the first electrode and the unwanted life form (plasma discharge/ionizer & sprayed water via nozzle aimed at the plant would increase conductivity in the space between); and 
a controller (control system 300) in communication with the sensor system, the voltage generator and the conductivity generator (detection mechanism 100 in communication with control system 300, [0034]; control system 300 controls treatment mechanism 200’s operation, [0051], in which 200 includes 230, [0047], the controller, using a signal from sensor system, [0034]), adjusting the first electrode to a position adjacent to yet separate from the unwanted life form and the second electrode (paragraph [0047] disclosing the electric discharge mechanism 230, which includes 241, is “actuatable… such that the electric discharge can be applied to a specific portion of the plant”), engaging the conductivity generator and initiating a transfer of charge from the first electrode to the life form using the increased conductivity of the air between the first electrode and the life form (paragraphs [0047]-[0048]).  
Regarding claim 2, Redden discloses the apparatus of claim 1, and further discloses wherein conductivity generator is at least one of a water jet (nozzle 211, fig. 7) or a plasma channel (plasma discharge/ionizer, paragraphs [0047]&[0084]).  
Regarding claim 3, Redden discloses the apparatus of claim 2, and further discloses wherein the controller (control system 300) is configured to control the quantity of voltage transmitted to the unwanted life form using a sensed property of the life form generated at least in part by the sensor system (paragraph [0047] disclosing that “the electric discharge power is preferably related to the size of the plant, but can alternatively be related to any other suitable plant parameter.” See also paragraph [0051] disclosing various suitable plant and environment parameters).  
Regarding claim 4, Redden discloses the apparatus of claim 3, and further discloses wherein the sensed property is at least one of the size of the life form a degree of dryness of the life form, and the temperature of the life form (plant size, humidity, and temperature, paragraph [0051]).  
Regarding claim 5, Redden discloses the apparatus of claim 2, and further discloses wherein the controller (control system 300) is configured to modify a sensed property of the life form using at least one conductivity generator (temperature of the spray from nozzle 211 can be adjusted, [0098], which would adjust the sensed temperature of the plant).  
Regarding claim 6, Redden discloses the apparatus of claim 5, and further discloses wherein the sensed property is the temperature of the life form (temperature, paragraph [0098]) and the least one conductivity generator is a water jet (nozzle 211).  
Regarding claim 7, Redden discloses the apparatus of claim 1, and further discloses further comprising a vehicle (tractor, paragraph [0027]), an arrangement (treatment mechanism 200 including an electrical discharge mechanism 230, paragraph [0047]) and an actuator (treatment mechanism 200 is actuated, paragraph [0042]; electric discharge mechanism 230 is also actuatable, paragraph [0047]) associated with the arrangement configured to be controlled by the controller (control system 300; paragraphs [0047]&[0044]-[0045] disclosing that 300 controls nozzle 211 of treatment mechanism 200).  
Regarding claim 8, Redden discloses the device as claimed in claim 7, and further discloses wherein the arrangement (treatment mechanism 200 including an electrical discharge mechanism 230, paragraph [0047]) can be moved transversely with respect to the direction of travel of the vehicle, the actuator configured to pivot the arrangement around at least one of a vertical axis and a horizontal axis oriented transversely to the forward direction (“for example, the treatment mechanism 200 can rotate or translate relative to the detection mechanism 100 and/or mounting mechanism 400”, paragraph [0042]).  
Regarding claim 9, Redden discloses the apparatus of claim 1, and further discloses wherein the controller (control system 300) is configured not to apply high voltage to the first electrode until after the controller has activated the conductivity generator to increase of the conductivity of the air between the first electrode and the life form (voltage applied dependent on factors such as electrical conductivity (paragraph [0047]) as determined by control system 300).
Regarding claim 10, Redden discloses a method for mitigating unwanted life forms (abstract), the method comprising:
detecting, with a sensor system (detection mechanism 100, paragraphs [0028], [0034]-[0035] disclosing the detection mechanism 100 including a sensor and the ability to identify a plant), an unwanted life form (plant 40; paragraph [0163] disclosing identification of an undesired plant); 
adjusting, with a controller (control system 300), a position of a first electrode (241; paragraph [0047] disclosing the electric discharge mechanism 230, which includes 241, is “actuatable… such that the electric discharge can be applied to a specific portion of the plant”. See also paragraph [0051] disclosing that control system 300 controls treatment mechanism 200’s operation, in which 200 includes 230 (paragraph [0047])) to be adjacent to yet separate from the unwanted life form (paragraph [0048] disclosing the plant separate from the conducting wire of 241) and an earthed second electrode (242 functioning as an electrical ground, paragraph [0048]); 
generating, with a conductivity generator (plasma discharge/ionizer (paragraphs [0047]&[0084]) & nozzle 211 (paragraph [0044] and fig. 7)), an increased conductivity between the first electrode and the unwanted life form (plasma discharge/ionizer & sprayed water via nozzle aimed at the plant would increase conductivity in the space between); and 
initiating, with the controller, a transfer of voltage from a voltage generator (electrical discharge mechanism 230) to unwanted life form through the first electrode (paragraphs [0047]-[0048] disclosing transfer of voltage to the plant through 241. See also paragraph [0051] disclosing that the control system 300 controls the treatment mechanism 200 including 230; thus, the control system controls the initiation of voltage transfer to the plant).  
Regarding claim 11, Redden discloses the method of claim 10, and further discloses wherein conductivity generator is at least one of a water jet (nozzle 211, fig. 7) or a plasma channel (plasma discharge/ionizer, paragraphs [0047]&[0084]).  
Regarding claim 12, Redden discloses the method of claim 10, and further discloses further comprising the step of controlling the quantity of voltage transmitted to the unwanted life form using a sensed property of the life form generated at least in part by the sensor system (paragraph [0047] disclosing that “the electric discharge power is preferably related to the size of the plant, but can alternatively be related to any other suitable plant parameter.” See also paragraph [0051] disclosing various suitable plant and environment parameters). 
Regarding claim 13, Redden discloses the method of claim 12, and further discloses wherein the sensed property is at least one of the size of the life form a degree of dryness of the life form, and the temperature of the life form (plant size, humidity, and temperature, paragraph [0051]).  
Regarding claim 14, Redden discloses the method of claim 12, and further discloses further comprising the step of adjusting a sensed property of the unwanted lifeform using at least one conductivity generator (temperature of the spray from nozzle 211 can be adjusted, paragraph [0098], which would adjust the sensed temperature of the plant, for example).
Regarding claim 15, Redden discloses the method of claim 14, and further discloses wherein the sensed property is temperature of the life form (temperature, paragraph [0098]) and the at least one conductivity generator is a water jet (nozzle 211).  
Regarding claim 16, Redden discloses the method of claim 10, and further discloses further comprising the step of providing a vehicle (tractor, paragraph [0027]), an arrangement (treatment mechanism 200 including an electrical discharge mechanism 230, [0047]) and an actuator (treatment mechanism 200 is actuated, [0042]; electric discharge mechanism 230 is also actuatable, [0047]) associated with the arrangement configured to be controlled by the controller (control system 300; [0047]&[0044]-[0045] disclosing that 300 controls nozzle 211 of treatment mechanism 200).  
Regarding claim 17, Redden discloses the method of claim 16, and further discloses wherein the arrangement (treatment mechanism 200 including an electrical discharge mechanism 230, paragraph [0047]) can be moved transversely with respect to the direction of travel of the vehicle, the actuator configured to pivot the arrangement around at least one of a vertical axis and a horizontal axis oriented transversely to the forward direction (“for example, the treatment mechanism 200 can rotate or translate relative to the detection mechanism 100 and/or mounting mechanism 400”, paragraph [0042]).  
Regarding claim 18, Redden discloses the method of claim 10, and further discloses wherein the controller (control system 300) is configured not to apply high voltage to the first electrode until after the controller has activated the conductivity generator to increase of the conductivity of the air between the first electrode and the life form (voltage applied dependent on factors such as electrical conductivity (paragraph [0047]) as determined by control system 300. See also paragraph [0108]).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643